            Case 5:21-cv-01592-WB Document 6 Filed 08/20/21 Page 1 of 4




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JAMES GOODE,                                  :
    Plaintiff,                                :
                                              :
       v.                                     :      CIVIL ACTION NO. 21-CV-1592
                                              :
KYLE A. RUSSELL, et al.,                      :
     Defendants.                              :

                                             ORDER

       AND NOW, this 20th day of August, 2021, upon consideration of James Goode’s Motion

to Proceed In Forma Pauperis (ECF No. 1), Prisoner Trust Fund Account Statement (ECF No.

3), and pro se Complaint (ECF No. 2), it is ORDERED that:

       1.      Leave to proceed in forma pauperis is GRANTED pursuant to 28 U.S.C. § 1915.

       2.      James Goode, #203064, shall pay the full filing fee of $350 in installments,

pursuant to 28 U.S.C. § 1915(b), regardless of the outcome of this case. The Court directs the

Warden of Lehigh County Jail or other appropriate official to assess an initial filing fee of 20%

of the greater of (a) the average monthly deposits to Goode’s inmate account; or (b) the average

monthly balance in Goode’s inmate account for the six-month period immediately preceding the

filing of this case. The Warden of Lehigh County Jail or other appropriate official shall

calculate, collect, and forward the initial payment assessed pursuant to this Order to the Court

with a reference to the docket number for this case. In each succeeding month when the amount

in Goode’s inmate trust fund account exceeds $10.00, the Warden of Lehigh County Jail or other

appropriate official shall forward payments to the Clerk of Court equaling 20% of the preceding

month’s income credited to Goode’s inmate account until the fees are paid. Each payment shall

refer to the docket number for this case.
            Case 5:21-cv-01592-WB Document 6 Filed 08/20/21 Page 2 of 4




       3.      The Clerk of Court is directed to SEND a copy of this Order to the Warden of

Lehigh County Jail.

       4.      The Complaint is DEEMED filed.

       5.      The Complaint is DISMISSED IN PART WITH PREJUDICE AND IN PART

WITHOUT PREJUDICE for failure to state a claim pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii)

for the reasons stated in the Court’s Memorandum as follows:

               a.     The access to courts claims, cell search and property seizure claims, and

       the supervisor liability claims associated therewith are DISMISSED WITH

       PREJUDICE.

               b.     The claim involving a false misconduct report, and the supervisor liability

       claims associated therewith, are DISMISSED WITHOUT PREJUDICE.

       6.      Goode may file an amended complaint within thirty (30) days of the date of this

Order. Any amended complaint must identify all defendants in the caption of the amended

complaint in addition to identifying them in the body of the amended complaint and shall state

the basis for Goode’s claims against each defendant. The amended complaint shall be a

complete document that does not rely on the initial Complaint or other papers filed in this case to

state a claim. Good may not reassert any claim already dismissed with prejudice. When drafting

his amended complaint, Goode should be mindful of the Court’s reasons for dismissing the

claims in his initial Complaint as explained in the Court’s Memorandum. Upon the filing of an

amended complaint, the Clerk shall not make service until so ORDERED by the Court.
                Case 5:21-cv-01592-WB Document 6 Filed 08/20/21 Page 3 of 4




           7.      The Clerk of Court is DIRECTED to send Goode a blank copy of the Court’s

form complaint for a prisoner filing a civil rights action bearing the above civil action number.

Goode may use this form to file his amended complaint if he chooses to do so. 1

           8.      If Goode does not wish to amend his Complaint and instead intends to stand on

his Complaint as originally pled, he may file a notice with the Court within thirty (30) days of

the date of this Order stating that intent, at which time the Court will issue a final order

dismissing the case. Any such notice should be titled “Notice to Stand on Complaint,” and shall

include the civil action number for this case. See Weber v. McGrogan, 939 F.3d 232 (3d Cir.

2019) (“If the plaintiff does not desire to amend, he may file an appropriate notice with the

district court asserting his intent to stand on the complaint, at which time an order to dismiss the

action would be appropriate.” (quoting Borelli v. City of Reading, 532 F.2d 950, 951 n.1 (3d Cir.

1976))); In re Westinghouse Sec. Litig., 90 F.3d 696, 703–04 (3d Cir. 1996) (holding “that the

district court did not abuse its discretion when it dismissed with prejudice the otherwise viable

claims . . . following plaintiffs’ decision not to replead those claims” when the district court

“expressly warned plaintiffs that failure to replead the remaining claims . . . would result in the

dismissal of those claims”).

           9.      If Goode fails to file any response to this Order, the Court will conclude that

Goode intends to stand on his Complaint and will issue a final order dismissing this case. 2 See

Weber, 939 F.3d at 239-40 (explaining that a plaintiff’s intent to stand on his complaint may be


1
    This form is available on the Court’s website at http://www.paed.uscourts.gov/documents/forms/frmc1983f.pdf.
2
  The six-factor test announced in Poulis v. State Farm Fire & Casualty Co., 747 F.2d 863 (3d Cir. 1984), is
inapplicable to dismissal orders based on a plaintiff’s intention to stand on his complaint. See Weber, 939 F.3d at
241 & n.11 (treating the “stand on the complaint” doctrine as distinct from dismissals under Federal Rule of Civil
Procedure 41(b) for failure to comply with a court order, which require assessment of the Poulis factors); see also
Elansari v. Altria, 799 F. App’x 107, 108 n.1 (3d Cir. 2020) (per curiam). Indeed, an analysis under Poulis is not
required when a plaintiff willfully abandons the case or makes adjudication impossible, as would be the case when a
plaintiff opts not to amend his complaint, leaving the case without an operative pleading.
           Case 5:21-cv-01592-WB Document 6 Filed 08/20/21 Page 4 of 4




inferred from inaction after issuance of an order directing him to take action to cure a defective

complaint).

                                              BY THE COURT:

                                                             /s/Wendy Beetlestone, J.

                                              WENDY BEETLESTONE, J.
